Citation Nr: 0020864	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1947.  He died in December 1992, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1994.  The Board issued a decision in April 1997, 
and the appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court").  Pursuant to a joint motion 
filed by the parties, in April 1999, the Court vacated the 
Board's decision and remanded the case to the Board for 
further action.  In October 1999, the appellant requested a 
travel board hearing, and in December 1999, the case was 
remanded to the RO to schedule the appellant for a travel 
board hearing.  However, in March 2000, the travel board 
hearing request was withdrawn.  Accordingly, in May 2000, the 
case was returned to the Board for action in accordance with 
the joint motion for remand dated in April 1999.  


REMAND

The veteran's World War II service included participation in 
Operation CROSSROADS, an atmospheric nuclear test series 
conducted at Bikini Atoll, while aboard the U.S.S. Sumner 
from March to August, 1946.  According to the death 
certificate, the veteran died in December 1992, at the age of 
71 years, due to respiratory failure, due to or as a 
consequence of lung carcinoma.  The appellant contends that 
the veteran was exposed to radiation while involved in 
Operation CROSSROADS, and that this radiation exposure caused 
the lung cancer which caused his death.  

At the time of the previous decision, lung cancer was 
considered to be a "radiogenic disease," defined as "a 
disease that may be induced by ionizing radiation."  
38 C.F.R. § 3.311(b)(2).  For such diseases, after 
establishing exposure, 38 C.F.R. § 3.311(c) stipulates 
development that must be undertaken to determine the 
likelihood that, in the veteran's case, the disease was 
caused by exposure to ionizing radiation in service.  
Pursuant to that regulation, the RO obtained an opinion, 
through the Under Secretary for Benefits, from the Acting 
Chief Medical Director for Environmental Medicine and Public 
Health in January 1994.  That opinion concluded that it was 
unlikely that the veteran's disease could be attributed to 
ionizing radiation in service.  

However, in that opinion, it was noted that the veteran 
"developed cancer of the lung some 19 years after his 
greatest exposure."  In the joint motion, the parties 
pointed out that the veteran in fact developed lung cancer 45 
years after his exposure, and noted that the Board did not 
address this "inaccurate factual information with respect to 
the [sic] one of the factors enumerated in 38 C.F.R. § 
3.311(e)."  Accordingly, the Board decision was vacated and 
the case remanded to address that factor.  Because the Board 
is prohibited from making conclusions based on its own 
medical judgment, this must be redressed by again referring 
the case to the Under Secretary for Benefits.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

Additionally, the Board notes that subsequent to the previous 
Board decision, legislation was enacted which added one type 
of lung cancer, bronchiolo-alveolar carcinoma, to the list of 
diseases that are presumptively associated with radiation 
exposure.  38 U.S.C.A. § 1112(c)(2)(P) (Nov. 30, 1999, P.L. 
106-117, Title V, Subtitle A, § 503, 113 Stat. 1575).  
Accordingly, it must also be determined whether the veteran's 
lung cancer was bronchiolo-alveolar carcinoma.  To this end, 
more records of the veteran's treatment for lung cancer must 
be obtained.  In this regard, although the most recent 
hospital records were from February 1992, statements from 
doctors indicate subsequent treatment, and he did not die 
until December 1992.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate 
authorizations, the RO should obtain the 
records of the veteran's treatment for 
lung cancer from February 18, 1992, until 
his death in December 1992, to 
particularly include operative reports, 
pathological studies, or other records 
that discloses the site(s) and type of 
the veteran's lung cancer.  Treating 
physicians identified in the claims 
folder include J. Ibach, M.D., J. Wells, 
M.D., W. Scott, M.D., and G. Gidseg, M.D.  
If there were other physicians or 
hospitalizations during this period, the 
appellant should provide the names, 
locations, and dates of treatment of any 
such treatment providers, and those 
records should be obtained as well.  

2.  Thereafter, the RO should take the 
necessary steps to comply with all 
provisions of 38 C.F.R. § 3.311, to 
include referring the case to the Under 
Secretary for Benefits for an opinion.  
Pursuant to the Court Order, this opinion 
must take into consideration the fact that 
the history of cancer developing 19 years 
after the inservice radiation exposure 
noted in the January 1994 opinion is not 
otherwise supported by the record.  The 
opinion should also state whether the 
veteran had bronchiolo-alveolar carcinoma.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
the development is incomplete, or the 
requested examination(s) does not include 
adequate responses, the report(s) must be 
returned for corrective action.  

4.  After completion of the requested 
development, the case should be reviewed 
by the originating agency.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




